*99OPINION OF THE COURT
Per Curiam.
Michael Barry Raphan has submitted an affidavit dated March 20, 2013, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9).
On July 13, 2012, Mr. Raphan was convicted, following a trial in the United States District Court for the Southern District of New York, of one count of conspiracy to commit bank and wire fraud, in violation of 18 USC § 1349. On December 19, 2012, Mr. Raphan was sentenced to a term of imprisonment of 36 months, commencing February 28, 2013. He acknowledges, in effect, that in the event that disciplinary charges were served and prosecuted, they would include allegations of professional misconduct arising out of his conviction, and that he could not successfully defend himself on the merits against those charges.
Mr. Raphan avers that his resignation is freely and voluntarily rendered, and that he has not been subjected to coercion or duress. He is fully aware of the implications of its submission, including being barred by Judiciary Law § 90 from seeking reinstatement for at least seven years.
Mr. Raphan’s resignation is submitted subject to any application that may be made by the Grievance Committee for the Tenth Judicial District for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a) (a). He acknowledges the continuing jurisdiction of the Appellate Division, Second Department, to make such an order, which may be entered as a civil judgment against him pursuant to Judiciary Law § 90 (6-a) (d), and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends that Mr. Raphan’s resignation be accepted.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted and, effective immediately, Mr. Raphan is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Eng, PJ., Mastro, Rivera, Skelos and Hinds-Radix, JJ., concur.
Ordered that the resignation of Michael Barry Raphan is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael Bariy Raphan is disbarred, and his name is *100stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Michael Barry Raphan shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael Barry Raphan is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Michael Barry Raphan has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).